Order entered June 20, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00640-CR

                          QUINCY NATHANIEL JONES, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-45744-Y

                                            ORDER
       We REINSTATE this appeal.

       By order entered June 6, 2019, the Court abated the appeal to allow the trial court to

conduct a de novo hearing on appellant’s motion to suppress his statement to police and to file a

supplemental clerk’s record containing the trial court’s order on the motion to suppress and its

findings of fact in support of the trial court’s conclusion. We ordered the trial court to transmit

the supplemental clerk’s record containing a copy of its order and findings of fact within thirty

days of the date of the order.

       Before the Court is the trial court’s June 17, 2019 request for an extension of time to

fulfill the requirements of the Court’s June 6, 2019 order. We GRANT the trial court’s request

and extend the time to file the supplemental clerk’s record until August 6, 2019.
           We ABATE the appeal to allow the trial court to comply with the Court’s June 6, 2019

order and this order.       The appeal will be reinstated when the supplemental clerk’s record

containing the trial court’s order and findings is received or at such other time as the Court

deems appropriate.

           Upon reinstatement of the appeal, the Court will set a new date for appellant to file his

brief.

           We DIRECT the Clerk to transmit a copy of this order by electronic transmission to the

Honorable Chika Anyiam, Presiding Judge, Criminal District Court No. 7; and to counsel for the

parties.


                                                       /s/    LANA MYERS
                                                              JUSTICE




                                                 –2–